DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, 7, 11-15 and 17, drawn to a medical system and method for identifying a current patient using a template with multiple locations associated with the face of a first patient and compare the template with a template of a current patient and signal success or failure of identification dependent upon the template match of the current patient with the first patient on a display and determination that a surgical tool enter the template of the current patient, classified in G06V40/172.
II.	Claims 6 and 16, drawn to a medical system and method where a microscope is aligned using the second template, classified in A61B90/20.
III.	Claims 8, 9, 18 and 19, drawn to a medical system and method where the display is integrally provided by a microscope and the determination of identification is displayed on the microscope, classified in A61B34/25.
IV.	Claims 10 and 20, drawn to a medical system and method where a determination match of the templates constitutes the determination if the locations in the templates constitute polygons, classified in G06V40/165.
3.	The inventions are independent or distinct, each from the other because:
Inventions disclosed in groups I-IV are methods related to matching templates of a first and current patient, however, the methods each solve different problems and require processing steps which are distinct from each other.
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667